DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeke Yazdandoost et al. (Patent Pub. No. US 2019/0310724 A1).
Regarding claims 1, 9 and 12, Yeke Yazdandoost et al. shows in Figs. 2F-2G & 6B an electronic device (608), comprising: a housing; a power supply assembly and a processing assembly located inside the housing; and a display assembly covering at least one surface of the housing, wherein a display assembly (200f), comprising: a pixel array (222) comprising a plurality of pixel units (P); a photosensitive array (234) comprising a plurality of photosensitive units; wherein at least one of the photosensitive units is disposed in a gap between two adjacent pixel units (P2 and P7) of the pixel array to detect ambient light (Paragraphs [0102] – [0107]).

Allowable Subject Matter
Claims 2-8, 10-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ye (Patent No. US 10,903,288) discloses  a display panel having a fingerprint identification device thereunder.
Yang (Patent No. US 10,712,595 B2) discloses a full screen module and a smartphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEUNG C SOHN/           Primary Examiner, Art Unit 2878